NUMBER 13-14-00556-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                               Appellant,

                                              v.

SHIELA CASSIANO,                                                                   Appellee.


                      On appeal from the 319th District Court
                           of Nueces County, Texas.



                           ORDER OF ABATEMENT
       Before Chief Justice Valdez and Justices Rodriguez and Garza
                             Order Per Curiam

       This cause is before the Court because the court reporter, Esther Natividad, has

failed to timely file the reporter’s record. The reporter’s record in this cause was originally

due to be filed on October 20, 2014. The reporter has previously requested and received

three extensions of time to file the record, granting the reporter until February 16, 2015 to

file the record. The reporter was notified that the court will not look favorably upon any
further extensions. To date, Ms. Natividad has not filed the reporter’s record.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether appellant has abandoned its appeal. If it is

determined that appellant has not abandoned its appeal, the court shall further determine

if the state will diligently pursue this appeal.

       The court shall further determine if the reporter’s record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f),

if necessary. Otherwise, the court shall determine what steps are necessary to ensure

the prompt preparation of a reporter's record, and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this
the 26th day of February, 2015.




                                                   2